DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-17 and 39-46) in the reply filed on 6/11/2021is acknowledged.  The traversal is on the ground(s) that “The special technical feature that connects the inventions together are the vertical and horizontal links and their independent interrelationship tied together by a computer to correlate and provide an important end result.” This is not found persuasive because:
Group I recites (claim 1) 
“a selected end user option with vertical links to a plurality of competing and non-competing service providers selected from a group consisting of financing, insurance and vehicle maintenance to complete the selected end user option and horizontal links to competing service providers associated with each vertical link;
(e) an electronic device to electronically select the best price associated with each vertical link and adjust data from each vertical link to complete the selected end user option;”.

Group II (claim 18) recites 
“providing a group of vertical links to services required to complete the transfer of the vehicle wherein the group of vertical links include at least one member selected from the group of competing and non-competing resources including consisting of financing, insurance and vehicle maintenance;
(e) establishing a horizontal link among each member of the vertical links to have each member of the vertical link provide a competitive price for each vertical link; and”

Group III (claim 33) recites 
“wherein the step of transferring includes a group of vertical links to services to complete transferring the vehicle to the end user or customer with horizontal links connected to each of the vertical links with horizontal links associated with each vertical link to provide a competitive bidding between horizontal members in each vertical link”

Group IV (claim 33) recites 
“a plurality of bi-directional links to link vendors of services of each item”

Group V (claim 37-38) recites no links of any kind.
Group VI (claim 47) recites 
“(a) a server computer in communication with a computer network having a plurality of links to vehicle manufacturers, vehicle financing, vehicle insurance, vehicle registration and vehicle delivery sources;”


If the horizontal and vertical links and their interrelationship tied together by a computer are the special technical feature, examiner notes that not all of the groups recite these elements.  
Group I: The special technical feature is end user options with vertical and horizontal links and selecting a best price associated with each vertical link.  The links already exist.  
Group II: The special technical feature is providing and establishing horizontal and vertical links to provide a competitive price for each vertical link.  The links do not exist and must be established.
Group III: The special technical feature is a transferring step includes vertical links with connected horizontal links to provide competitive bidding.  
Group IV: The special technical feature is bi-directional links to link vendors.  This is different from separate horizontal and vertical links.
Group V: The special technical feature is not related to horizontal or vertical links.
Group VI: The special technical feature is a computer network having a plurality of links.  The links are not defined as either horizontal or vertical or any particular combination of these.

The examiner maintains that the groups do not share a special technical feature that connects the inventions together.

The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
This action is in reply to the communications filed on 6/11/2021.

Claims 18-38 and 47-58 are withdrawn as directed to non-elected inventions.
Claims 1-58 are currently pending.
Claims 1-17 and 39-46 have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figs 43-48 are blurry and difficult to read.  When reproduced, these drawings may not be clear.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 39-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the group" “the best price” and “the database server.” There is insufficient antecedent basis for these limitations in the claims.

Claim 39 recites the limitation "the lowest total price" and “the delivery of the vehicle” There is insufficient antecedent basis for these limitations in the claims.
Claims 40-46 inherit the deficiencies of claim 39.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 and 39-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An electronic system to integrate horizontal and vertical vehicle data links comprising:
(a) a server configured to receive and provide data on a plurality of vehicles;
(b) a module linking an end user of a vehicle to a plurality of distributors and/or vehicle manufacturers with at least two different members selected from the group consisting of automobile, truck, motorcycle, helicopter, airplane, jet, boat, ship or heavy equipment;
(c) a database configured to receive and store data on a plurality of vehicles connected to the server;
(d) a module linking the end user of the vehicle to the plurality of vehicle manufacturers or distributors through the database and the server to provide at least one member of a group consisting of a purchase, lease or rental option based on a selected end user option with vertical links to a plurality of competing and non-competing service providers selected from a group consisting of financing, insurance and vehicle maintenance to complete the selected end user option and horizontal links to competing service providers associated with each vertical link;
(e) an electronic device to electronically select the best price associated with each vertical link and adjust data from each vertical link to complete the selected end user option; and
(f) a communication interface between the database server, the plurality of vehicle manufacturers or distributors and the end user. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation as emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the steps are performed using a server, a module, a database, an electronic device and an interface, nothing in the claim element precludes the step from practically being performed by people.  For example, “receive, linking, receive and store, linking, provide, and select” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain 
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
An electronic system to integrate horizontal and vertical vehicle data links comprising:
(a) a server configured to receive and provide data on a plurality of vehicles;
(b) a module linking an end user of a vehicle to a plurality of distributors and/or vehicle manufacturers with at least two different members selected from the group consisting of automobile, truck, motorcycle, helicopter, airplane, jet, boat, ship or heavy equipment;
(c) a database configured to receive and store data on a plurality of vehicles connected to the server;
(d) a module linking the end user of the vehicle to the plurality of vehicle manufacturers or distributors through the database and the server to provide at least one member of a group consisting of a purchase, lease or rental option based on a selected end user option with vertical links to a plurality of competing and non-competing service providers selected from a group consisting of financing, insurance and vehicle maintenance to complete the selected end user option and horizontal links to competing service providers associated with each vertical link;
(e) an electronic device to electronically select the best price associated with each vertical link and adjust data from each vertical link to complete the selected end user option; and
(f) a communication interface between the database server, the plurality of vehicle manufacturers or distributors and the end user. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  a server, a module, a database, an electronic device and an interface is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retreiving and storing data in a database) such that it amounts no more than mere instructions to apply the exception using a 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive and provide data, linking an end user to a plurality of distributors and/or vehicle manufacturers, provide a purchase, lease or rental option) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. receive and store data) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 39 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  Examiner notes that Claim 39 additionally recites a program code disposed in the at least one server, an electronic adjustment device and a connection connecting client computers to the server computer to the internet.  These additional elements are 
Claims 2-17 and 40-46 are dependencies of claims 1 and 39. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a virtual reality module, a service management system module in the server, a bid module, a trade in module, a telematics module, a vehicle maintenance module, an end user dashboard module, a vehicle manufacturer dashboard module, a swap module, a user verification module, a manufacturer and end user relationship management module, POS module in the server, a roadside service module, a comparable vehicle module, a voice recognition module, a trade in program code, a vehicle maintenance code, a search engine for searching (these additional elements are recited at a high level of generality and do not integrate the abstract idea into a practical application because they only generally link the abstract idea to a particular technological environments (e.g., software modules and search engines))

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 3-5, 7-9, 11-14, 16-17, 39-40, 42 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0109770 A1 to Seergy in view of U.S. Patent Application No. 2007/0136162 A1 to Thibodeau.
	
Regarding Claim 1, AAA discloses An electronic system to integrate horizontal and vertical vehicle data links comprising: 
(a) a server configured to receive and provide data on a plurality of vehicles; (Para [0020), (0025) - server 226 may store and operate various applications relating to receiving, transmitting, processing, and storing the large volumes of data; A server 226 may include any kind of data 224 including databases, programs, files, libraries, pricing data, transaction data, operations data, inventory data, commission data, manufacturing data, configuration data, index or tagging data, historical access or usage data, statistical data, security data, etc; consumer interface 304 may be a website with information on many manufacturers, and further, the consumer interface 304 may access or link to the manufacturer specific websites)
(b) a module linking an end user of a vehicle to a plurality of distributors and/or vehicle manufacturers ((Para [0025)- consumer interface 304 may be a website with information on many manufacturers, and further, the consumer interface 304 may access or link to the manufacturer specific websites; a consumer interface 304 may be implemented as an automobile manufacturer's website)) with at least two different members selected from the group consisting of automobile, truck, motorcycle, helicopter, airplane, jet, boat, ship or heavy equipment; ([0057] various automobiles other than cars including, for example, trucks, vans, sport utility vehicles, jeeps, motorcycles, commercial vehicles, and/or automobiles that have a VIN and require a license plate to operate)
(c) a database configured to receive and store data on a plurality of vehicles connected to the server; ((Para (0023), [0032) - database system 310 may include a wide variety of automobile market data; database system 310 may be organized according to different manufacturers, automobile make and model, different information categories (e.g., suggested pricing, market prices, production, shipping, lot inventory), etc., and may consist of one or more databases on one or more servers 108, 226))
(d) a module linking the end user of the vehicle to the plurality of vehicle manufacturers or distributors through the database and the server to provide at least one member of a group consisting of a purchase, lease or rental option based on a selected end user option with vertical links to a plurality of competing and non-competing service providers selected from a group consisting of financing, insurance and vehicle maintenance to complete the selected end user option and horizontal links to competing service providers associated with each vertical link; ((Para (0025], [0027], [0036) - the consumer interface 304 may access or link to the manufacturer specific websites; manufacturer website may allow a consumer to select options that are desired to "build" a particular automobile; , a lease vs. buy calculator may be provided which may use current market data including prices, interest rates, incentives, estimated mileage per year, etc.; (vertical links . various plans, insurance, financing, etc) service plans or maintenance packages (e.g., an extended service contract), selling warranties (e.g., a lifetime warranty), or selling insurance plans (e.g., life, accident, and health insurance, liability 
(e) an electronic device to electronically select the best price associated with each vertical link ((Para [0056)- The automobile market information processing system 302 receives and processes the consumer bid selection (block 634). For example, the automobile market information processing system 302 may send the bid selection to the dealer interface 306 (block 636). The dealer may receive the bid selection and coordinate a sale); a communication interface between the database server, the plurality of vehicle manufacturers and the end user) and 
(f) a communication interface between the database server, the plurality of vehicle manufacturers or distributors and the end user. (Fig. 3; Para (0023) automobile transaction network structure 300 which includes an automobile market information processing system 302, a consumer interface 304, a dealer interface 306, and a manufacturer interface 308)

But does not explicitly disclose adjust data from each vertical link to complete the selected end user option.  
adjust data from each vertical link to complete the selected end user option;. (Abstract - providing a purchase package for a vehicle; Para (0022), [0026), [0027], [0051)-(0052) - the selling merchant, generate a purchase package for a vehicle selected for purchase by the customer; selling merchant 110 represents a merchant that sells vehicles; purchase package may be generated based on the customer's profile information (e.g., credit status, driving history, preferences, etc.); The purchase package may also include data reflecting one or more service options for the vehicle, such as prepaid maintenance plans, one or more available insurance plans; merchant 120 may correspond to one or more merchants associated with a business entity that provides products or services; merchant 120 may be associated with an insurance company that provides insurance for vehicles, a vehicle parts vendor that sells parts for vehicles, a maintenance service vendor that sells and performs maintenance services for vehicles, a fuel vendor that sells fuel for vehicles, etc; purchase packages that have a total cost that includes the cost of the pre-negotiated options between merchant 110 and one or more merchants 120 (e.g., insurance company})
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Seergy, the features as taught by Thibodeau, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of Thibodeau, in order to provide a purchase package reflecting the total cost of a package with multiple selected options  (Thibodeau, [0022]).
 
Regarding Claim 3, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a service management system module in the server linking at least one of the plurality of vehicle manufacturers to a plurality of service providers for the vehicle.  (Fig. 3; Para [0023], [0027]). 
Regarding Claim 4, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a bid module for each finance horizontal link and each insurance horizontal link.  ((Para [0034], [0036][0037]). 
Regarding Claim 5, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a trade in module.  (Para [0050]). 
Regarding Claim 7, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a vehicle maintenance module.  (Para [0036]-[0038]).
Regarding Claim 8, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses an end user dashboard module.  (Para [0049], [0051]- consumer interface 304).
Regarding Claim 9, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a vehicle manufacturer dashboard module.  (Para [0050]- manufacturer interface 308).
Regarding Claim 11, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a swap module.  (Para [0050]).
Regarding Claim 12, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a user verification module.  (Para [0026], [0038]).
Regarding Claim 13, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a manufacturer and end user relationship management module.  (Para [0036]-(0037)).
Regarding Claim 14, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses (POS) point of sale module in the server.  (Para [0050]).
Regarding Claim 16, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a comparable vehicle module.  (Para [0026]).
Regarding Claim 17, Seergy in view of Thibodeau teaches the system of claim 1. 
Seergy discloses a voice recognition module..  (Para [0048]).
Regarding Claim 39, AAA discloses An electronic apparatus comprising: 
(a) at least one server computer having an interface to communicate over a computer network; ((Para (0020)- The computing device 102, 104 may also exchange data with other network devices 220 via a connection to the network 106. Network devices 220 may include one or more servers 226))
(b) a program code disposed in the at least one server configured to link a vehicle customer or end user to a plurality of vehicle manufacturers to transfer a vehicle to the vehicle customer or end user with horizontal links to each of the plurality of vehicle manufacturers ((Para [0020]. (0025)- A server 226 may include any kind of data 224 including databases, programs, files, libraries; consumer interface 304 may be a website with information on many manufacturers, and further, the consumer interface 304 may access or link to the manufacturer specific websites; a consumer interface 304 may be implemented as an automobile manufacturer's website; a manufacturer's website may and at least one vertical link to at least one number of a group of resources consisting of a financing resource, an insurance resource, a vehicle registration and a vehicle delivery resource to allow each member of the group of resources to submit a bid; ((Para [0025), (0027], [0036] - the consumer interface 304 may access or link to the manufacturer specific websites; manufacturer website may allow a consumer to select options that are desired to "build" a particular automobile; , a lease vs. buy calculator may be provided which may use current market data including prices, interest rates, incentives, estimated mileage per year, etc.; service plans or maintenance packages (e.g., an extended service contract), selling warranties (e.g., a lifetime warranty), or selling insurance plans (e.g., life, accident, and health insurance, liability insurance, comprehensive insurance, etc.) a bid to sell the automobile to the consumer is requested from dealers based on the manufacturer response (block 410). For example, several dealers provide bids based on the verification, current pricing data, dealer pickup locations, and potential add-ons};)
(c) an electronic adjustment device to select the lowest bid from each member of the group of resources ((Para [0056)- The automobile market information processing system 302 receives and processes the consumer bid selection (block 634). For example, the automobile market information processing system 302 may send the bid selection to the dealer interface 306 (block 636). The dealer may receive the bid selection and coordinate a sale)) and
(d) a connection connecting a plurality of client computers to the at least one server computer to the Internet. ((Fig. 3; Para {0023] automobile transaction network structure 

But does not explicitly disclose and electronically select and tabulate the lowest total price for the delivery of the vehicle;.  
Thibodeau, on the other hand, teaches electronically select and tabulate the lowest total price for the delivery of the vehicle;. (Abstract - providing a purchase package for a vehicle); an electronic adjustment device lo select the lowest bid from each member of the group of resources and electronically select and tabulate the lowest total price for the delivery of the vehicle (Para (0022]. [0026], (0027), [0051)-(0052] - the selling merchant, generate a purchase package for a vehicle selected for purchase by the customer; selling merchant 110 represents a merchant that sells vehicles; purchase package may be generated based on the customer's profile information (e.g., credit status, driving history, preferences, etc.); The purchase package may also include data reflecting one or more service options for the vehicle, such as prepaid maintenance plans, one or more available insurance plans; merchant 120 may correspond to one or more merchants associated with a business entity that provides products or services; merchant 120 may be associated with an insurance company that provides insurance for vehicles, a vehicle parts vendor that sells parts for vehicles, a maintenance service vendor that sells and performs maintenance services for vehicles, a fuel vendor that sells fuel for vehicles, etc; purchase packages that have a total cost that includes the cost of the pre-negotiated options between merchant 110 and one or more merchants 120 (e.g., insurance company))
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Seergy, the features as taught by Thibodeau, since the claimed invention is merely a 

Claim 40 recites an apparatus comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.

Regarding Claim 42, Seergy in view of Thibodeau teaches the apparatus of claim 39. 
Seergy discloses the group of resources includes a horizontal group of vehicle maintenance resources.  (Para [0036]-[0038]).
Regarding Claim 46, Seergy in view of Thibodeau teaches the apparatus of claim 39. 
Seergy discloses a search engine for searching each vehicle transferred based on its vehicle identification number (VIN). (Para [0051], [0055]).



Claims 2, 10, 41, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0109770 A1 to Seergy and U.S. Patent Application No. 2007/0136162 A1 to Thibodeau in view of U.S. Patent Application No. 2008/0300962 A1 to Cawston.

Regarding Claim 2, Seergy in view of Thibodeau teaches the system of claim 1. 
But does not explicitly teach wherein the module is a virtual reality module.  
Cawston, on the other hand, teaches wherein the module is a virtual reality module (collecting and managing vehicle data (Abstract). comprising a module that is a virtual reality module (Para (0100]-[0102])). 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Cawston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Cawston, in order to provide a user friendly interface for interacting with the vehicle and manufacturer data.

Regarding Claim 10, Seergy in view of Thibodeau teaches the system of claim 1. 
But does not explicitly teach the database tracks a history of components repairs and service of each vehicle based on a vehicle VIN number.  
Cawston, on the other hand, teaches the database tracks a history of components repairs and service of each vehicle based on a vehicle VIN number. ((Para [0060]. [0061]. [0165], [0257]).

Regarding Claim 41, Seergy in view of Thibodeau teaches the apparatus of claim 39. 
But does not explicitly teach comprising a vehicle maintenance code to track each vehicle transferred based on its vehicle identification number (VIN).  
Cawston, on the other hand, teaches comprising a vehicle maintenance code to track each vehicle transferred based on its vehicle identification number (VIN). (Para [0060], [0061], [0165], [0257]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Cawston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Cawston, since doing so would keep track of vehicle data for various applications.
Regarding Claim 43, Seergy in view of Thibodeau teaches the apparatus of claim 42. 
the vehicle customer or end user is alerted to when the vehicle needs maintenance and the horizontal group of vehicle maintenance resources are given a description of the required vehicle maintenance in order to submit bids to the vehicle customer or end user on maintenance.  
Cawston, on the other hand, teaches the vehicle customer or end user is alerted to when the vehicle needs maintenance and the horizontal group of vehicle maintenance resources are given a description of the required vehicle maintenance in order to submit bids to the vehicle customer or end user on maintenance. (Para (0134)-(0135), [0173]-[0175], [0249]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Cawston, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Cawston, since doing so would assist customer to complete required maintenance.
Regarding Claim 44, Seergy in view of Thibodeau and Cawston teaches the apparatus of claim 43. 
But does not explicitly teach the horizontal group of vehicle maintenance resources are authorized by a vehicle manufacturer to maintain the vehicle under warranty..  
Cawston, on the other hand, teaches the horizontal group of vehicle maintenance resources are authorized by a vehicle manufacturer to maintain the vehicle under warranty. (Para (0075)-(0077]).
.


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0109770 A1 to Seergy and U.S. Patent Application No. 2007/0136162 A1 to Thibodeau in view of U.S. Patent Application No. 2014/0309853 A1 to Ricci.

Regarding Claim 6, Seergy in view of Thibodeau teaches the system of claim 1. 
But does not explicitly teach a telematics module.  
Ricci, on the other hand, teaches a telematics module (a vehicle diagnostic system comprising a telematics module (Para [0572]). 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have 

Regarding Claim 15, Seergy in view of Thibodeau teaches the system of claim 1. 
But does not explicitly teach a roadside service module.  
Ricci, on the other hand, teaches a roadside service module. (Para [0027]-[0028]). 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Ricci, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Ricci, since doing so would enhance the customer experience.

Claims 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2012/0109770 A1 to Seergy and U.S. Patent Application No. 2007/0136162 A1 to Thibodeau in view of U.S. Patent Application No. 2003/0033189 A1 to Grant.

Regarding Claim 45, Seergy in view of Thibodeau teaches the apparatus of claim 39. 
wherein the program is further configured to record data from customer or end use complaints, vehicle computer reports, incidents and accident reports involving the vehicle or similar vehicles with some of the same components and service reports from a vehicle maintenance facility and tabulate and report that data to the vehicle manufacturer to change assembly line production or components in the manufacture of new vehicles or models.  
Grant, on the other hand, teaches wherein the program is further configured to record data from customer or end use complaints, vehicle computer reports, incidents and accident reports involving the vehicle or similar vehicles with some of the same components and service reports from a vehicle maintenance facility and tabulate and report that data to the vehicle manufacturer to change assembly line production or components in the manufacture of new vehicles or models. (Para [0014]-[0015], [0019]-[0020]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by the combination, the features as taught by Grant, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination, to include the teachings of Grant, since doing so would provide an automated system for analyzing data from various sources
to improve the quality of the vehicles manufactured.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625